{¶ 56} I concur with the majority in all but the affirmation of the restitution order. I would vacate the court's order of restitution with regard to Cicerchi given his acquittal on the theft count directly related to Hill.
 {¶ 57} The purpose of restitution is to compensate a victim of a crime, so it must be limited to the actual economic loss caused by the illegal conduct for which the defendant was convicted. State v. Hooks (2000),135 Ohio App. 3d 746, 748, 735 N.E.2d 523, citing State v.Brumback (1996), 109 Ohio App. 3d 65, 82, 671 N.E.2d 1064. It follows that "restitution can be ordered only for those acts that constitute the crime for which the defendant was convicted and sentenced." Hooks at 748, 735 N.E.2d 523; Statev. Friend (1990), 68 Ohio App. 3d 241, 243, 587 N.E.2d 975. Absent Cicerchi's actual conviction for the theft of Hill's equity, there is no legal basis for making him pay restitution to compensate Hill. *Page 768